Citation Nr: 1210079	
Decision Date: 03/18/12    Archive Date: 03/28/12

DOCKET NO.  08-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from November 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The instant matter was previously before the Board in January 2011, at which time it was remanded to the agency of original jurisdiction (AOJ) for further development.  In its January 2011 decision, the Board requested that the AOJ arrange for the Veteran to be scheduled for a VA examination by a psychiatrist other than those whose evaluations were already of record.  Specifically, the Board noted that the Veteran had undergone three VA examinations in connection with this PTSD claim, but that two of the three VA examiners had found that the Veteran did not meet the criteria for an Axis I diagnosis of PTSD as set forth in the Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  The Board noted that it was unclear whether those examiners ever reviewed the claims folder and relevant evidence of record prior to arriving at their opinions.  The Board found that because the evidence of record since 2007, to include lay statements submitted by the Veteran and his wife, the GAF (Global Assessment of Functioning) scores that ranged from 35 to 75, prior VA examination reports, and the VA treatment reports relevant to the Veteran's PTSD, varied widely with respect to diagnosis and severity of symptoms of PTSD, the VA examiners' failure to review the entire claims rendered the February and October 2009 VA examinations inadequate for rating purposes.  

The Board therefore remanded the matter to obtain a VA examination that determined whether the Veteran currently suffered from PTSD, assessed the current level of severity of the Veteran's PTSD symptoms, reconciled the conflicting evidence regarding the severity of the Veteran's PTSD over the course of a short time span, and provided an analysis of the Veteran's disability from 2007 forward.  The Board also indicated that if the Veteran failed to appear for the examination, the examiner was to review the record and provide answers to the questions presented in the remand directives, especially with respect to whether the Veteran in fact has PTSD.

The Veteran was scheduled for a VA examination to be conducted on March 11, 2011.  However, he failed to report for that examination.  The claims folder contains no indication as to why the Veteran failed to report for the examination.  In February 2012, the AOJ provided the Veteran with a supplement statement of the case wherein it was noted that because the Veteran had failed to report for his scheduled examination, his claim was to be decided on the evidence or record.  

While generally, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record," 38 C.F.R. § 3.655(b) (2011), here, the Board specifically directed that should the Veteran fail to report for his scheduled examination, the examiner was to review the record and provide answers to the questions presented in the Board's remand.  That was not done in this case.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Therefore, a remand is again required to ensure compliance with the terms of the July 2011 remand.  Id.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be reviewed by a VA psychiatrist other than those whose evaluations are currently contained in the record.  Upon review of the record, to specifically include the lay statements submitted by the Veteran and his wife, the GAF scores ranging from 35 to 75, the prior VA examination reports, and the VA treatment reports relevant to the Veteran's PTSD, the VA psychiatrist should, to the extent possible, provide following:

a)  the VA psychiatrist should determine whether the Veteran currently suffers from PTSD and provide an assessment of the severity of any PTSD symptoms.  In doing so, the reviewer should specifically consider the Veteran's January 2008 NOD and his wife's statement in support of his claim, the November 2007, February 2009, and October 2009, VA examination reports, and the VA treatment reports showing treatment for PTSD.  The reviewer should be asked to reconcile his or her findings and conclusions with the three VA examinations already of record.  

b)  the reviewer should comment on the Veteran's level of occupational impairment caused by any PTSD symptoms and estimate a global assessment of functioning (GAF) score, with its meaning explained in the context of the rating criteria.  The reviewer should reconcile his or her findings and conclusions with the GAF scores already of record.  The reviewer should explain the differences in the GAF scores provided in November 2007, January 2008, February 2008, April 2008, February 2009, and October 2009.

c)  the reviewer should provide a longitudinal analysis of the Veteran's PTSD from 2007 forward, and if possible, attempt to differentiate between symptoms related to his PTSD diagnosis and his major depression.  

If the VA psychiatrist finds that he or she is unable to provide answers to the above questions, the reviewer should explain the inability to do so and identifying precisely what facts could not be determined. 
3.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request, especially with respect to the instructions to provide, to the extent possible, a longitudinal analysis of the Veteran's PTSD from 2007, an analysis of the divergent GAF scores previously assigned to the Veteran, and an opinion as to whether the Veteran in fact has PTSD.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.   

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

